In an action to foreclose a mechanic’s lien, plaintiff appeals from an order of the Supreme Court, Suffolk County, entered January 13, 1976, which (1) denied its application, pursuant to section 12-a of the Lien Law, to amend its notice of lien nunc pro tunc and (2) granted respondent Slayton’s cross motion to vacate and discharge its notice of lien. Order affirmed, with $50 costs and disbursements. Amendment of the notice of lien under section 12-a of the Lien Law was not a remedy available to plaintiff on the facts of this case because there had not been substantial compliance with the provision of the Lien Law requiring a description of the subject property (see Lien Law, § 9, subd 7; § 23). The lienor described, and filed a lien against, property adjacent to the improved premises. Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.